Case 2:17-cv-06728-RRM-ARL Document 46 Filed 08/28/19 Page 1 of 4 PageID #: 290



                                        505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                                tel. 516.303.0552
 Sheehan & Associates, P.C.                                                     fax 516.234.7800
                                                                   spencer@spencersheehan.com

                                                               August 28, 2019
 District Judge Roslynn R. Mauskopf
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201                             Re:    2:17-cv-06728-RRM-ARL
                                                       Berger v. MFI Holding Corporation et al

 Dear District Judge Mauskopf:

         This office represents the plaintiff and submits this letter in accordance with your Honor’s
 Individual Rules and in opposition to defendant’s pre-motion letter seeking to move for dismissal
 of the Second Amended Complaint (“SAC”). ECF No. 45, August 23, 2019. For the reasons set
 forth, defendant’s request should be denied.

 I. Defendant’s Second Motion to Dismiss is Proscribed by Rule 12(g)

         Defendant seeks to dismiss the SAC pursuant to Fed. R. Civ. P. 12(b)(6). ECF No. 45 at
 1. This second motion to dismiss is “barred under Federal Rule of Civil Procedure 12(g)(2).”
 Neroni v. Zayas, No. 13-cv-0127, (N.D.N.Y. June 4, 2015) (quoting Rule 12(g)(2), “[e]xcept as
 provided in Rule 12(h)(2) or (3), a party that makes a motion under [Rule 12] must not make
 another motion under [Rule 12] raising a defense or objection that was available to the party but
 omitted from its earlier motion.” Since defendant already made a motion to dismiss under Fed. R.
 Civ. P. 12(b)(6), the present request should be denied. ECF No. 29, March 19, 2018.

 II. Defendant’s Second Motion to Dismiss is Based on Defenses Available in its First
     Motion to Dismiss

         Defendant’s request to file a second motion to dismiss should be denied because all of the
 defenses it has rehashed were available to it when it filed its first motion to dismiss. Fed. R. Civ.
 P. 12(g)(2) (subject to certain exceptions, a party may not “make another motion under this rule
 raising a defense or objection that was available to the party but omitted from its earlier motion.”);
 Torres v. UCONN HEALTH, No. 17-cv-00325 (D. Conn. June 7, 2018) (denying defendants’
 second motion to dismiss under Rule 12(g)(2) because the “defense asserted in the second motion
 was available at that time” the first motion was made); but see 7 West 57th St. Realty Co. v.
 Citigrp., 2015 WL 1514539, at *5-*7 (S.D.N.Y. Mar. 31, 2015) (granting leave to file a second
 motion to dismiss when an intervening decision “effected a change in the law, providing
 defendants . . . with a personal jurisdiction defense that was previously unavailable to them”).

         In contrast, defendant’s arguments are identical to those which it previously made.
 Compare Defendant’s First Motion to Dismiss, ECF No. 29-1, March 19, 2018 (“Made with Real
 Butter,” “Fresh” and “Simply Potatoes” Would Not Mislead a Reasonable Consumer”) with Pre-
 Motion Letter Seeking to File Second Motion to Dismiss, ECF No. 45 at 1 (“made with real butter
 & milk… also fails as a matter of law,” no reasonable consumer would expect Products to be
Case 2:17-cv-06728-RRM-ARL Document 46 Filed 08/28/19 Page 2 of 4 PageID #: 291



 “fresh” because they “are obviously pre-cooked, packaged, refrigerated mashed potatoes,” and
 “that consumers do not expect a “simple” product, that is truthfully labeled to contain margarine,
 to contain GMOs”).

         Courts have “refused to consider arguments that could have been made in an original
 motion to dismiss that were re-asserted in a motion to dismiss an amended complaint or in
 opposition to the filing of an amended complaint.” Falcon v. City University of New York, No.
 15-cv-3421 (E.D.N.Y. July 15, 2016) citing Naples v. Stefanelli, No. 12-cv-4460, 2015 WL
 541489, at *5 (E.D.N.Y. Feb. 7, 2015) (“The false arrest allegations in the Second Amended
 Complaint are identical to false arrest allegations in the Amended Complaint. The ESI Defendants
 therefore could have argued that probable cause existed in their first motion to dismiss, but they
 did not. Accordingly, the ESI Defendants have waived the ability to assert this defense in a second
 motion to dismiss. Their motion to dismiss the false arrest claims is therefore DENIED.”).
 Defendant’s requested motion should be denied since not only were defendant’s arguments
 available to it, the Court ruled on all of the points defendant has made.


 III. Defendant’s Second Motion to Dismiss Does Not Purport to be Made Pursuant to Any
      Exceptions to the “One Motion to Dismiss” Rule

        Exceptions to the “one motion to dismiss” rule are provided for by Fed. R. Civ. P. 12(h)(2).
 Falcon (discussing the exceptions to when a party may bring a successive motion to dismiss under
 “12(b)(6) failure-to-state a claim defense that it omitted from an earlier motion, (1) in any pleading
 allowed or ordered under Rule 7(a); (2) by a motion under Rule 12(c); or (3) at trial”).

         First, defendant’s second motion to dismiss is not covered under Rule 7(a). Second,
 defendant does not seek to move based for judgment on the pleadings, which could only be made
 after the pleadings are closed. ECF No. 39, May 24, 2019, Scheduling Order. Third, trial is set
 for 2020, and defendant can make its motion possibly at that time.

 IV. Defendant’s Second Motion to Dismiss is Barred by the “Law of the Case”

         The simplest reason why defendant’s second motion is impermissible is because it is
 “precluded by the "law of the case" doctrine: after the first motion to dismiss was decided, it was
 the "law of the case’” that defendant’s arguments – its claims were not misleading “as a matter of
 law” were not sufficient. Neary v. Wu, No. 17-2876-pr (2d Cir. Feb. 19, 2019) citing Virgin Atl.
 Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (“[W]here litigants have
 once battled for the court's decision, they should not be required, nor without good reason
 permitted, to battle for it again.”).

 V. Conclusion

        To the extent defendant argues the SAC contains “new theories,” this claim is a stretch.
 Nevertheless, the claims defendant cites are not substantively different than those in the First
 Amended Complaint. Defendant can move for summary judgment on those claims at the
 appropriate time.

         Lastly, plaintiff acknowledges that Judge Bianco did dismiss the implied warranty of
 merchantability and unjust enrichment claims. These claims were included in the SAC by mistake
 and if necessary or requested for convenience, plaintiff will refile the SAC and omit these causes
Case 2:17-cv-06728-RRM-ARL Document 46 Filed 08/28/19 Page 3 of 4 PageID #: 292



 of action. Thank you for your courtesies.

                                                Respectfully submitted,

                                                /s/ Spencer Sheehan
                                                Spencer Sheehan
Case 2:17-cv-06728-RRM-ARL Document 46 Filed 08/28/19 Page 4 of 4 PageID #: 293




                                      Certificate of Service

 I certify that on August 28, 2019, I served the foregoing by the method below to the persons or
 entities indicated, at their last known address of record (blank where not applicable).

                                          CM/ECF               First-Class Mail      Email
  Defendant’s Counsel                         ☒                      ☐                ☐
  Plaintiff’s Counsel                         ☐                      ☐                ☐


                                                               /s/ Spencer Sheehan
                                                               Spencer Sheehan
